Title: Circular Letter to the District Attorneys of Pennsylvania, New York, Connecticut, and Massachusetts (Abstract), 25 May 1805
From: Madison, James
To: District Attorneys of Pennsylvania, New York, Connecticut, and Massachusetts


25 May 1805, Department of State. “For the Government of Michegan, which after the 30th. June next, will be separated from the Indiana Territory, the laws of the State of Pennsylvania are deemed necessary, as a source of adoption for its own code. I have therefore taken the liberty to request you to purchase a copy of the laws of Pennsylvania, and forward them to David Gelston Esqr. Collector of the Customs <a>t New york. The expense shall be reimbursed <a>s soon as you inform me of it.”
